ACCEPTED
                                                                             06-15-00052-CR
                                                                  SIXTH COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                                                                      12/28/2015 11:26:38 AM
                                                                            DEBBIE AUTREY
                                                                                      CLERK

                                    ORAL ARGUMENT WAIVED

                  CAUSE NOS. 06-15-00052-CR                FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                           IN THE                  12/28/2015 11:26:38 AM
                                                        DEBBIE AUTREY
                     COURT OF APPEALS                       Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
___________________________________________________________

                 RALPH BARBA, JR., Appellant

                              V.

                 THE STATE OF TEXAS, Appellee
___________________________________________________________

     ON APPEAL FROM THE 102ND JUDICIAL DISTRICT COURT
 RED RIVER COUNTY, TEXAS; HONORABLE BOBBY LOCKHART’
                  TRIAL COURT NO. CR02113
___________________________________________________________

  APPELLEE’S (STATE’S) SECOND MOTION
   TO EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                         Val J. Varley
                         Red River County and District Attorney
                         Red River County Courthouse
                         400 North Walnut Street
                         Clarksville, Texas 75426-4012
                         (903) 427-2009
                         (903) 427-5316 (Fax)

                         ATTORNEYS FOR STATE OF TEXAS




                              1
                      CAUSE NO. 06-15-00052-CR

                                 IN THE

                          COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
___________________________________________________________

                     RALPH BARBA, JR., Appellant

                                    V.

                 THE STATE OF TEXAS, Appellee
___________________________________________________________

     ON APPEAL FROM THE 102ND JUDICIAL DISTRICT COURT
 RED RIVER COUNTY, TEXAS; HONORABLE BOBBY LOCKHART’
                  TRIAL COURT NO. CR02113
___________________________________________________________


    APPELLEE’S (STATE’S)
 SECOND MOTION TO EXTEND
   TIME FOR FILING BRIEF
 ____________________________________________________________

TO THE HONORABLE SIXTH COURT OF APPEALS AT TEXARKANA:

      COMES NOW, the State of Texas, by and through the elected County

& District Attorney, Val J. Varley, and the Red River County & District

Attorney’s office (“the State”), respectfully submits this Motion to Extend

Time to File the Appellee’s (State’s) Brief under Rules 10 and 38 of the


                                     2
Texas Rules of Appellate Procedure. The State moves this Court pursuant

to the Texas Rules of Appellate Procedure for an extension of time in which

to the Appellee’s (State’s) Brief upon good cause shown below.

                                       I.

      On or about October 21, 2015, the appellant (Ralph Barba, Jr.) filed

his brief in the above-styled and numbered appellate cause.

      The State’s Brief was due on or before Monday, December 21, 2015.

The State seeks an additional seven (7) days in which to file its brief.

                                       II.

      This is an appeal from the 102ND Judicial District Court of Red River

County, Texas. The District Court cause number was CR2113.

                                      III.

      In this Court, the appellant filed his Notice of Appeal on or about

March 26, 2015. The District Clerk of Red River County filed the Clerk’s

Record on or about June 17, 2015. The official court reporter filed the

Reporter’s Record on or about August 20, 2015.

                                      IV.

      The present deadline for filing Appellee’s (State’s) Brief was Monday,

December 21, 2015.        On one previous occasion, the State sought an

extension of time to file its brief, which this Court granted on November 19,


                                       3
2015.

                                      V.

        Since November 19th, counsel for the appellee (State) was preparing

for the scheduled grand jury proceedings, which occurred on November 24 th.

The Thanksgiving holidays followed on November 25-26th, which were

county holidays in Red River County. On November 30 th, counsel for the

appellee (State) had scheduled appointments to meet with witnesses in the

re-trial of cause number CR01125 styled The State of Texas v. Billy Ray

Bryant in the 102nd District Court of Red River County. See Ex parte

Bryant, 449 S.W.3d 82 (Tex. Crim. App. 2014); Bryant v. State, 282 S.W.3d
156 (Tex. App.--Texarkana 2009, pet. ref’d).

        From December 1st through December 4th, counsel for the appellee

(State) attended the annual, elected prosecutor conference at the Cantera

Resort in San Antonio. On Monday, December 7th, counsel for the appellee

(State) had a criminal docket (pre-trials, revocations and pleas) in the 102 nd

District Court of Red River County. On Tuesday, December 8 th, counsel

had a criminal docket in the County Court of Red River County. After

December 8th, counsel for the appellee (State) had a scheduled criminal

docket (arraignments, revocations and pleas) for December 14th in the 6th

Judicial District Court of Red River County. During the week of December


                                       4
14th, counsel for the appellee (State) was preparing cases for grand jury

proceedings on December 22, 2015.

      Finally, the County and District Attorney’s Office of Red River

County was closed on each Friday during the month of December, 2015

(December 4th, December 11th and December 18th). The Christmas holidays

fell on Thursday, December 24th and Friday, December 25, 2015.

      Due to these circumstances, counsel for the appellee (State) was

unable to complete the necessary research to prepare the appellee’s (State’s)

brief in this appellate cause, thus necessitating this second request for an

extension of time. Counsel for the appellee (State) sent an e-mail to this

Court with its explanation for the delay. If the time is extended one week or

seven (7) days to Monday, December 28th, the State will have sufficient time

to file its completed brief.

                                    VI.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. As the appellee, the State requests that an extension of

time be granted until Monday, December 28, 2015 for the filing of

Appellee’s (State’s) Brief.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to the Court’s motion docket, this


                                      5
Court grant this Second Motion to Extend Time to File Appellee’s (State’s)

Brief in its entirety and grant an additional thirty (30) days in which to file

its Brief on or before Monday, December 28, 2015; and for such other and

further relief, both at law and in equity, to which it may be justly and legally

entitled.

                          Respectfully submitted,

                          Val J. Varley
                          Red River County and District Attorney
                          Red River County Courthouse
                          400 North Walnut Street
                          Clarksville, Texas 75426-4012
                          (903) 427-2009
                          (903) 427-5316 (Fax)


                          By:__/s/Val Varley_________________
                               Val J. Varley
                               SBN # 20496580
                               valvarley@valornet.com

                          ATTORNEYS FOR THE STATE OF TEXAS




                                       6
                           VERIFICATION

THE STATE OF TEXAS            §
                              §
COUNTY OF RED RIVER           §

      BEFORE ME, the undersigned authority, on this day personally
appeared Val J. Varley, who after being duly sworn stated:

     I am the attorney representing the Appellee in the above-styled
     and numbered appellate cause. I have read the foregoing
     Second Motion to Extend Time to File Appellee’s Brief and the
     facts and allegations contained are known to me and they are
     true and correct to the best of my knowledge.


                                    /s/Val Varley__________________
                                    Val J. Varley




                                    7
                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the Motion to Extend Time for Filing Appellee’s (State’s) Brief has

been served on the 28th day of December, 2015 upon the following:

Don Biard
Attorney at Law
38 First Northwest
Paris, TX 75460

                                     /s/Val Varley___________
                                     VAL J. VARLEY
                                     valvarley@valornet.com




                                     8